Exhibit 10.17

FIRST AMENDMENT

This is the First Amendment to the Employment Agreement (the “Agreement”)
entered into between Craig Donohue (“Employee”) and Chicago Mercantile Exchange
Inc. (“CME” or “Employer”) which became effective on April 3, 2006.

Any capitalized terms used but not defined in this First Amendment shall have
the meaning set forth in the Agreement.

This First Amendment is effective as of December 3, 2008. Except as set forth
herein, all provisions of the Agreement shall remain unchanged and in full force
and effect.

Paragraph 6(d)(2) is hereby deleted and replaced with the following:

 

  (2) Subject to Employee’s execution and delivery prior to the Release Deadline
(as defined below) of a general release in a form and of a substance
satisfactory to Employer acting in good faith (a “Release”), Employee shall be
entitled to a one time lump sum severance payment equal to 2 times his Base
Salary as of the date of Employee’s termination, which shall be paid six
(6) months after the date Employee terminates employment pursuant to Paragraph
6(d). For purposes hereof, the “Release Deadline” means the deadline prescribed
by Employer for the execution of a Release, which deadline shall in no event be
later than 60 days following the date the Employee’s employment terminates.

Paragraph 6(d)(4) is hereby deleted and replaced with the following:

 

  (4) Employee shall be entitled to the following with respect to the life,
disability, accident and healthcare insurance plans, programs or arrangements in
which Employee was participating immediately prior to such employment
termination:

Medical – Employee shall receive continued coverage under Employer’s group
medical plan at substantially the same cost to Employee as determined
immediately prior to his last day of employment for 18 months after the date his
employment terminates. Employee shall also receive a lump sum payment equal to
six (6) times 150% of the portion of the monthly premium cost paid by Employer
for Employee’s coverage under Employer’s group medical plan immediately prior to
his last day of employment.

Dental – Employee shall receive continued coverage under Employer’s group
medical plan at substantially the same cost to Employee as determined
immediately prior to his last day of employment for 18 months after the date his
employment terminates. Employee shall also receive a lump sum payment equal to
six (6) times 150% of the portion of the monthly premium cost paid by Employer
for Employee’s coverage under Employer’s group dental plan immediately prior to
his last day of employment.



--------------------------------------------------------------------------------

Group Life/Accidental Death and Dismemberment – Employee shall receive continued
coverage under Employer’s group life/accidental death and dismemberment plan at
substantially the same cost to Employee as determined immediately prior to his
last day of employment for 24 months after the date his employment terminates.

Excess Life – Employee shall receive continued coverage under any excess life
insurance coverage Employer purchased for Employee at substantially the same
cost to employee as determined immediately prior to his last day of employment
for 24 months after the date his employment terminates.

Group Long-Term Disability – Employee shall receive a lump sum payment equal to
24 times 150% of the monthly premium paid by Employer for Employee’s coverage
under Employer’s group long-term disability plan immediately prior to Employee’s
last day of employment.

Excess Long-Term Disability – Employee shall receive continued coverage under
any excess long-term disability coverage Employer purchased for Employee at
substantially the same cost to Employee as determined immediately prior to his
last day of employment for 24 months after the date his employment terminates.

Payment of the lump sum amounts payable under this Paragraph 6(d)(4) up to the
maximum amount allowed for de minimis payments under IRS Code Section 409A shall
be paid within 14 days of the later of the delivery of a Release or the date on
which the Release becomes irrevocable. The remainder of the lump sum amounts, if
any, shall be paid six (6) months after the date Employee terminates employment
pursuant to Paragraph 6(d).

Paragraph 6(e)(2) is hereby deleted and replaced with the following:

 

  (2) subject to Employee’s execution and delivery of a Release prior to the
Release Deadline (as such terms are defined in paragraph 6(d)(2)), a one time
lump sum severance payment equal to 2 times his Base Salary as of the date of
Employee’s termination, which shall be paid six (6) months after the date
Employee terminates employment pursuant to Paragraph 6(e).

Paragraph 6(e)(4) is hereby deleted and replaced with the following:

 

  (4) Employee shall be entitled to the following with respect to the life,
disability, accident and healthcare insurance plans, programs or arrangements in
which Employee was participating immediately prior to such employment
termination:

Medical – Employee shall receive continued coverage under Employer’s group
medical plan at substantially the same cost to Employee as determined
immediately prior to his last day of employment for 18 months after the date his
employment terminates. Employee shall also receive a lump sum payment equal to
six (6) times 150% of the portion of the monthly premium cost paid by Employer
for Employee’s coverage under Employer’s group medical plan immediately prior to
his last day of employment.



--------------------------------------------------------------------------------

Dental – Employee shall receive continued coverage under Employer’s group
medical plan at substantially the same cost to Employee as determined
immediately prior to his last day of employment for 18 months after the date his
employment terminates. Employee shall also receive a lump sum payment equal to
six (6) times 150% of the portion of the monthly premium cost paid by Employer
for Employee’s coverage under Employer’s group dental plan immediately prior to
his last day of employment.

Group Life/Accidental Death and Dismemberment – Employee shall receive continued
coverage under Employer’s group life/accidental death and dismemberment plan at
substantially the same cost to Employee as determined immediately prior to his
last day of employment for 24 months after the date his employment terminates.

Excess Life – Employee shall receive continued coverage under any excess life
insurance coverage Employer purchased for Employee at substantially the same
cost to Employee as determined immediately prior to his last day of employment
for 24 months after the date his employment terminates.

Group Long-Term Disability – Employee shall receive a lump sum payment equal to
24 times 150% of the monthly premium paid by Employer for Employee’s coverage
under Employer’s group long-term disability plan immediately prior to Employee’s
last day of employment.

Excess Long-Term Disability - Employee shall receive continued coverage under
any excess long-term disability coverage Employer purchased for Employee at
substantially the same cost to Employee as determined immediately prior to his
last day of employment for 24 months after the date his employment terminates.

Payment of the lump sum amounts payable under this Paragraph 6(e)(4) up to the
maximum amount allowed for deminimis payments under IRS Code Section 409A shall
be paid within 14 days of the later of the delivery of a Release or the date on
which the Release becomes irrevocable. The remainder of the lump sum amounts, if
any, shall be paid six (6) months after the date Employee terminates employment
pursuant to Paragraph 6(e).

Paragraph 21 is hereby added as follows:

 

  21) IRS Code Section 409A. Notwithstanding any provision in this Agreement to
the contrary, if any amount payable upon Employee’s termination is deemed by
Employer to be subject to Section 409A at the time of payment, such amount shall
be paid no earlier than six (6) months after the date of Employee’s termination.
This Agreement is intended to comply with Section 409A and shall at all times be
interpreted and administered in accordance with such intent. To the extent that
any provision of the Agreement violates Section 409A, such provision shall be
interpreted and/or reformed by Employer to comply with Section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Agreement to become effective on December 3, 2008.

 

CHICAGO MERCANTILE EXCHANGE INC.     CRAIG S. DONOHUE By:   /s/ Kathleen Cronin
    /s/ C. S. Donohue Date: 12/22/08     Date: 12/5/08